Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, shown in Figures 1-4, disclosed in ¶0034-¶0047;
Species II, shown in Figures 5-9, disclosed in ¶0048-¶0053;
Species III, shown in Figures 10-15, disclosed in ¶0054-¶0057;
Species IV, shown in Figures 16-21, disclosed in ¶0058-¶0061;
Species V, shown in Figures 22-25, disclosed in ¶0062-¶0071; and
Species VII, shown in Figures 26-28, disclosed in ¶0076-¶0079.
There are additional embodiments not shown but described include Species VI disclosed in ¶0072-¶0075, and Species VIII disclosed in ¶0080-¶0086.  Species are based on Figures, however, in the event one of these Species (Species VI or Species VIII) are elected, a drawing objection would occur resulting in Figures showing these specific species that are recited in the Specification.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a pump body assembly, comprising: at least two structure members, a cylinder arranged between the two structure members, and a piston assembly arranged in the cylinder; wherein the piston assembly comprises a piston sleeve and a piston slidably arranged in the piston sleeve; an upper end surface of the piston sleeve fits and is limited by a lower end surface of one structure member disposed above the piston sleeve to prevent the piston sleeve from moving in a radial direction relative to the one structure member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of HUANG (WIPO Publication WO02018/018880 A1, a machine translation along with the foreign reference has been provided on the PTO-892 and is used in the rejection below).  
HUANG discloses:  a pump body assembly (see Figures 1 and 2), comprising: at least two structure members (1,6), a cylinder (5) arranged between the two structure members (see Figures 1 and 2), and a piston assembly (3, 4) arranged in the cylinder (see Figures 1 and 2); wherein the piston assembly comprises a piston sleeve (4) and a piston (3) slidably arranged in the piston sleeve (see Figures 1 and 2); an upper end surface of the piston sleeve fits and is limited by a lower end surface of one structure member (6) disposed above the piston sleeve to prevent the piston sleeve from moving in a radial direction relative to the one structure member (see Figures 2 and 5, where the sleeve contains a protrusion that extends into the structural member (6).  The Examiner would like to note that the orientational limitations directed to “upper” or “lower” is based on the structural member (6) being located at the top of the pump body (i.e. that the orientation of the pump body in Figures 2 and 5 are 180º rotated).  HUANG does not state any specific orientation, as well as, it would be obvious to orientate the pump body in any desired position to meet the needs of the application it is used in).
A telephone call was not made to request an oral election to the above restriction requirement, due to applicant is overseas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746